Citation Nr: 1444651	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for severe pes planus deformity bilaterally, moderate degenerative changes of the talonavicular joint bilaterally, hallux valgus deformity of the right foot, hallux limitus deformity of the left first metatarsal phalangeal joint, and hammer digit syndrome (bilateral foot disability). 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to December 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was before the Board in February 2014.  The Board then referred the issue of entitlement to service connection for anemia, to the Agency of Original Jurisdiction (AOJ) for development.  The Board again refers the issues to the AOJ for development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows that congenital (pre-existing) pes planus was not permanently made worse by military service beyond natural progression. 

2.  A right ankle disability, obstructive sleep apnea, and diabetes mellitus are not shown to have been incurred during or as a result of an established event, injury, or disease during active service; and diabetes mellitus is not shown to be etiologically related to service-connected hypertension. 


CONCLUSIONS OF LAW

1.  The bilateral foot disabilities are a result of a congenital or development defect that clearly and unmistakably preexisted the Veteran's entry into service and was not aggravated by active service nor was there superimposed acquired bilateral foot pathology incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306, 4.57 (2013). 

2.  A right ankle disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.309 (2013).

3.  The Veteran's obstructive sleep apnea (OSA) was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Diabetes mellitus was not incurred in or aggravated by active service; is not proximately due to, the result of, or aggravated by a service-connected disease or injury; and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

VA has duties to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The duty to notify was satisfied in an October 2008 letter which informed the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of a claim of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board has reviewed both the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, which contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In this regard, pursuant to the Board's February 2014 remand directive, the Veteran was provided a VA compensation examination for medical opinion concerning whether the claimed disabilities are related to his military service.  The Board finds that the April 2014 VA examination is adequate, as it was predicated on a full reading of the VAMRs in the Veteran's VBMS file.  Likewise, the Board finds that there was compliance with its remand directive.  

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

II. Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diabetes mellitus and arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).  Significantly, in this case, no chronic disease was identified during service. 

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition. 

III. Entitlement to Service Connection for Bilateral Foot Disabilities

STRs contain no complaints, treatment, or diagnoses specifically for the variously diagnosed foot disabilities.  However, in March 1983, the Veteran visited sick call with complaints of a right foot problem, lasting for the past three days.  The physician noted trauma to the foot, swelling, redness, and pain on the bottom of the foot.  He was assessed with a soft tissue injury to the right foot.  There are no further reports of foot treatment for the remainder of military service.

The Veteran underwent the initial post service VA examination in January 1997.  The X-ray report noted bilateral pes planus; probable degenerative joint disease in right tarsal region; a small irregular ossification and osteophyte at the articulation of the navicular to the cuneiform; and decreased bilateral plantar arch.    

A July 2004 QTC contract examination report noted a diagnosis of hallux valgus deformities of the great toes, bilaterally, right greater than left.  

In December 2013, a VA podiatric consultation was conducted.  Evaluation revealed severe pes planus with medial ankle disability.  X-ray revealed severe pes planus deformity bilaterally; moderate degenerative changes of the talonavicular joint bilaterally; hallux valgus deformity of the right foot; hallux limitus deformity of the left first metatarsal phalangeal joint; and hammer digit syndrome.  The diagnostic assessment was progressive pain and degenerative changes from congenital pes planus.  The examiner concluded that the Veteran "served years with this condition and it seems reasonable that his condition has progressed significantly in lieu of demands during and since his service."  

In light of the Veteran's medical history, the Board remanded the case to obtain medical opinion as to whether the bilateral foot disabilities began during active service; were related to any incident of service; and whether pes planus was caused by or aggravated beyond the normal progression (chronically worsened) by his service.

A VA examination was conducted in April 2014.  The VA examiner stated the following:

Congenital pes planus (also claimed as chronic ankle pain, severe pes planus deformity bilaterally, moderate degenerative changes of the talo navicular joint bilaterally, hallux valgus deformity of the right foot, hallus limitus deformity of the left first metatarsal phalangeal joint, hammer digit syndrome. Right ankle disability and bilateral foot disability).  The constellation of claimed conditions listed above are most likely residuals of advanced congenital pes planus exacerbated by morbid obesity and are less likely as not incurred in or caused by military service to include injury, illness or events that occurred while on active duty service from 1982 to 1985.  Podiatry note in CPRS date Dec 5, 2013 confirms podiatry impression of congenital pes planus.  In that note the podiatrist stated: "patient served 12 years with this condition and it seems reasonable that his condition has progressed significantly in lieu of demands during and since his service.  The Veteran's bilateral pes planus is a congenital condition (also claimed as bilateral foot disability).  Veteran's current conditions outlined above are classic musculoskeletal alterations of the foot and ankle associated with progressive congenital pes planus and have developed in a clinically predictable pattern based on the Veteran's body habitus.  These condition[s] would most likely have occurred to the degree shown regardless of career choice.  There is no objective evidence that there was aggravation of pre-existing congenital pes planus beyond natural progression due to military service.  Right foot contusion in 1983 resolved.  Subsequent medical encounters show no continuation of right foot condition, he returned to full duty showing the condition resolved.  Current examination and objective evidence shows degenerative changes to both feet with no objective evidence the right foot injury in 1983 predisposed the Veteran right foot disability to a greater degree than the left. 

The bilateral foot disorder pre-existed service.  In light of the fact that the Veteran's pes planus has been described as congenital by medical professionals, the Board finds that this foot disorder unmistakably pre-existed the Veteran's entry into active duty and therefore, the presumption of soundness is rebutted.  38 U.S.C.A. § 1111; VAOPGCPREC 03-2003 (July 16, 2003). 

A congenital disability is not a disease or injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.57.  However, service connection may be granted for any permanent increase in the severity of the congenital bilateral foot disabilities due to service with superimposed acquired pathology.  

The congenital foot disabilities did not increase in severity during service beyond natural progression.  The Board has considered the December 2013 VA clinician's report, but finds that it is not as probative as the more informed 2014 opinion. The 2013 examiner posited this correlation in equivocal terms.  This doctor's prefacing his remarks with the use of the equivocal term that it is "reasonable" when referring to the correlation between the current difficulties and military service renders this doctor's opinion somewhat speculative in nature.  

That the Veteran received treatment for the right foot once while in the military is not tantamount to concluding he now has additional disability due to aggravation during service by superimposed disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In Verdon v. Brown, 8 Vet. App. 529 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the presumption of aggravation does not attach even where the disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service. 

The Board has also considered the statements of the Veteran and acknowledges that he may competently report what the non-medically trained may observe, and his military occupational specialties (MOSs) were clinical nurse, practical nurse, and operating room specialist.  However, the statements that these conditions are related to service are outweighed by the medical evidence, to include the VA physician assistant's opinions as summarized above.  Just as importantly in this regard, the Veteran's statements have been conclusory in nature.  The Veteran does not mention or submit any rationale supportive of his conclusions or discuss the criteria on which he had based his opinions.  

For all of the claims herein, the Board gives greater probative weight to the report and opinions of the evaluating 2014 VA examiner because of the consideration of the Veteran's pertinent medical and other history - as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinions, which instead is where most of the probative value is derived.  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.

The April 2014 medical opinion is more probative and credible regarding the claim for service connection.  For these reasons and bases, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102.

IV.  Entitlement to Service Connection for a Right Ankle Disability

The Veteran also maintains that service connection is warranted for a right ankle disability.  In considering the elements required for service connection outlined in Shedden, the Veteran has the required current diagnosis to account for his complaints of right ankle pain.  More specifically, a January 1997 VA X-ray report noted degenerative changes of the right ankle.  X-rays taken in conjunction with the December 2013 VA podiatric consultation revealed moderate soft tissue swelling around the right ankle.  Degenerative changes were present at the talonavicular joint and naviculocuneiform joint. 

However, the preponderance of the evidence is against a finding of the second and third elements of Shedden.  In regard to evidence of in-service incurrence or aggravation, the STRs do not show complaints, findings, or diagnoses regarding the right ankle.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  

Furthermore, the Veteran has not reported anything in regard to an in-service right ankle injury in either his application for benefits or in written statements to VA.  His military service ended in December 1995.

At the initial post service VA examination conducted in January 1997, the Veteran reported intermittent bilateral ankle pain.  X-ray of the feet revealed degenerative joint disease (DJD) in right tarsal region.  There was also small irregular ossification and osteophytes at the articulation of the navicular to the cuneiform.     

In light of his medical history, the VA examiner in April 2014 was asked to comment on the etiology of the right ankle disability.  The examiner stated:

Right ankle DJD.  Diagnosed around 1997.  Mild functional limitation.  Is less likely as not incurred in or caused by military service, to include injury, illness or events showed during active duty service as a clinical nurse, practical nurse and operating room specialist.  Is most likely a residual of Congenital Pes Planus exacerbated by elevated bmi and natural aging. 

Therefore, the preponderance of the evidence is against a finding as to the third element of the Shedden analysis as it pertains to the requirement of a nexus or link between the current disability and an event, injury or disease in service.  While arthritis is noted in proximity of the presumptive period for arthritis (December 1996), the examiner attributed his right ankle degenerative changes secondary to the non-service connected bilateral pes planus.  There also is no other competent and credible opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's statements are insufficient to rebut this opinion given their lessened probative value.  

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for a right ankle disability.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Entitlement to Service Connection for Obstructive Sleep Apnea

The Veteran also claims that service connection is warranted for sleep apnea.  He argues that his loud snoring during service is evidence that indicates the onset of his sleep apnea.  

However, STRs contain no complaints, treatment, or diagnoses for this disorder.  A VA mental health examination was conducted in January 1997.  In reporting symptoms the Veteran made no reference to sleeping impairment.  There were no sleep problems noted at the July 2004 and October 2008 QTC examinations.  

At a March 2009, VA outpatient treatment visit, the Veteran reported sleep apnea symptoms for many years with his family also reporting loud snoring and periods of apnea.   The record includes a private November 2009 polysomnogram report.  The diagnostic interpretation was OSA.  

In December 2013, the Veteran also submitted a statement dated in July 2010 from a service colleague explaining that the Veteran was provided special living arrangements while stationed at the 2nd General Hospital in Bremerhaven, Germany due to complaints from other soldiers regarding his "loud and obsessive snoring." 

The VA examiner in April 2014 commented:

Obstructive sleep apnea.  On CPAP.  Diagnosed in 2009.  The preponderance of medical evidence and expertise reveals the proximate cause of OSA to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  These facts indicate that the Veteran's OSA is less likely than not caused by, related to or aggravated by military service.  Snoring witnessed by family members is not the same as obstructive apnea.  There is no objective evidence of the diagnosis of obstructive sleep apnea prior to the sleep study in 2009.  

As noted, the November 2009 diagnosis of obstructive sleep apnea satisfies the first element of Shedden.  However, as with his right ankle claim, the second and third elements of Shedden are missing.  In regard to the second element, the STRs do not show complaints, findings, or diagnoses regarding sleep apnea.  While there is evidence that he snored loudly during service as pointed out by the VA examiner in 2014, this is not tantamount to a diagnosis of sleep apnea. 

Besides the unfavorable opinion, the Board also notes that in reviewing his post-service history, the earliest clinical evidence documenting a diagnosis of sleep apnea is the November 2009 private polysomnogram report.  This is approximately 14 years after service discharge.  The 2014 VA examiner's opinion is more probative in this regard than the Veteran's self-report or that of his service colleague. 

For these reasons and bases, the preponderance of the evidence is against this claim. There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102.


VI.  Service Connection for Diabetes Mellitus

The STRs do not show complaints, findings, or diagnoses regarding diabetes mellitus.  While a provisional diagnosis of endocrine disturbance was noted in conjunction with treatment for obesity in August and December 1990, no evidence of diabetes mellitus was then recorded.  

Further, the record does not contain a diagnosis of diabetes mellitus within one year subsequent to service discharge, let alone manifestations to a degree of 10 percent within that year. 

The earliest evidence documenting diabetes mellitus is the January 2013 VA report which refers to July 2012 treatment for diabetes mellitus, approximately 17 years after service discharge.  

The Board remanded the case to obtain a medical opinion as to whether diabetes mellitus began during active service; is related to any incident of service; and/or is caused by or aggravated beyond the normal progression (chronically worsened) by hypertension.

The VA examiner in April 2014 stated the following:

Diabetes Mellitus Type II.  Diagnosed in around 2004.  Less likely as not incurred in or caused by military service.  Most likely due to genetic factors, dietary choices and elevated BMI >40.  STR is silent to diabetes while on active duty.  Not aggravated beyond natural progression due to sc hypertension.  VVA, VBMS, Vista Web and CPRS VA treatment notes are reviewed.  Diabetes is shown in 2009.  Hypertension diagnosis pre-dates diabetes.  Diabetes has been treated, VA treatment notes show excellent access to medical care for diabetes and the blood pressure trend review shows no evidence that nsc diabetes aggravated sc hypertension.  Hypertension does not cause diabetes, no medical nexus. 

The examination report is factually informed, medically competent and responsive to this inquiry. While the Board has considered the Veteran's argument, he is not competent to render a medical opinion. The preponderance of the evidence is against this claim and the appeal will be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disability is denied. 

Service connection for a right ankle disability is denied. 

Service connection for obstructive sleep apnea is denied. 

Service connection for diabetes mellitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


